Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Warren Andrew Blake, Jr., appeals the district court’s order granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Blake, No. 7:04-cr-00124-jct-1 (W.D.Va. June 25, 2008). See United States v. Hood, 556 F.3d 226 (4th Cir. 2009). We deny Blake’s motion to consolidate and appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.